t c memo united_states tax_court miguel a jusino and elizabeth h ezcurra petitioners v commissioner of internal revenue respondent docket no filed date miguel a jusino and elizabeth h ezcurra pro_se john r gordon for respondent memorandum findings_of_fact and opinion cohen judge respondent determined an dollar_figure deficiency and a dollar_figure accuracy-related_penalty under sec_6662 with respect to petitioners’ federal_income_tax liability for respondent has conceded that petitioners are not liable for the penalty the issue for decision is whether petitioners are entitled to claim two children children as dependents the child tax_credits and an earned income credit for all section references are to the internal_revenue_code in effect for and rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in arizona at the time they filed their petition they were the biological parents of both children who were nine years old and four years old respectively at the end of the parental rights of petitioners with respect to the children were terminated by an order filed date in the superior court of the state of arizona in and for the county of maricopa superior court that decision was affirmed on appeal on date by order of the superior court the children were adopted by their maternal aunt with whom they had resided since the children resided with their aunt during all of although they visited with petitioners some weekends and during the summer although petitioners bought gifts for the children and took them to restaurants during the visits their aunt provided primary financial support for them on their form 1040a u s individual_income_tax_return petitioners claimed the children as dependents and claimed a dollar_figure earned_income_credit a dollar_figure child_tax_credit and a dollar_figure additional_child_tax_credit related to the children in claiming the earned_income_credit they falsely reported that the children lived with them months during they reported dollar_figure in wages earned by petitioner miguel a jusino during opinion the internal_revenue_code allows as a deduction an exemption for each dependent of a taxpayer in computing taxable_income sec_151 sec_152 defines a dependent as a qualifying_child or a qualifying_relative of the taxpayer in addition to other requirements a qualifying_child must have the same principal_place_of_abode as the taxpayer for more than one-half of the tax_year sec_152 the taxpayer has the burden of proving entitlement to the deduction claimed see rule a 292_us_435 512_f2d_882 9th cir aff’g tcmemo_1972_133 the facts of this case are somewhat unusual because the biological parents have lost their parental rights and the children have been adopted by another we need not determine however whether they could be qualifying children or qualifying relatives under sec_152 by parsing the complicated definitions in sec_152 petitioners conceded in their pretrial memorandum that the children were placed with their aunt in and have lived with her since they did not dispute the aunt’s testimony that the children visited them only when not in school the arrangements to have the children visit petitioners appear commendable but the aunt’s candid testimony was credible because the children did not share a principal_place_of_abode with petitioners petitioners are not entitled to claim the children as dependents for subject_to limitations sec_24 allows a child_tax_credit with respect to a qualifying_child of the taxpayer as described in sec_152 a portion of this credit the additional_child_tax_credit can be refundable if certain conditions are met sec_24 because the children did not qualify as dependents under sec_152 petitioners are not entitled to the child_tax_credit or the related additional_child_tax_credit for sec_32 allows an eligible_individual an earned_income_credit against the individual’s income_tax_liability sec_32 prescribes different percentages and amounts used to calculate the credit the limitation amount is based on the taxpayer’s earned_income the taxpayer’s adjusted_gross_income and whether the taxpayer has any qualifying children sec_32 f to be eligible to claim a higher earned_income_credit with respect to a child the taxpayer must establish that the child meets the definition of a qualifying_child under sec_152 as modified by sec_32 because the children were not qualifying under these parameters petitioners would be eligible for the earned_income_credit only on the basis of their earned_income see sec_32 c a ii because the reported wages on their joint_return dollar_figure exceeded the limitation for dollar_figure they were not entitled to the earned_income_credit sec_32 j revproc_2014_61 sec_3 2014_47_irb_860 we have considered the other arguments of the parties and they are not necessary to address or are without merit to reflect the foregoing decision will be entered for respondent
